DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16, 19, and 25 are objected to because of the following informalities: 
As per claim 16:
 Line 8 reads “measuring the actual behaviour is measured on the vehicle and is independent on the position recognition system.” The phrase “Independent on” should be corrected to “independent of.”
As per claim 19: 
In line 2 the claim reads, “the position recognition system comprises a control part adapted corporate with the first controller.” The word “corporate” should read “to cooperate.”
As per claim 25: 
In line 1 the claim reads, “A method to control the vehicle through…” The claim is an independent claim and has not disclosed a specific vehicle prior to this sentence; please change “the vehicle’ to read “a vehicle.” 
Additionally in line 3, “expected behavior the vehicle…” should read “expected behavior of the vehicle…”
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As per Claim 35: The claim states “the vehicle comprises means for measuring the acceleration and / or velocity of the vehicle...” As disclosed by the applicant’s specification, paragraph 0033 line 2, the disclosed “means for measuring the acceleration and / or velocity of the vehicle” is achieved through the use of an accelerometer. Therefore the examiner will interpret this claim feature as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 - 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Urano (US 20170123434 A1.)
As per claim 16: Urano teaches the following; 
A robotic vehicle operated through a position recognition system and controlled according to a defined next position by said position recognition system, [See at least Paragraph 0117: “the autonomous driving system acquires a control-result detection value via the detection value acquisition unit as shown in FIG. 5. The detection value acquisition unit acquires the control-result detection value in association with a set longitudinal position on the target route R. The detection value acquisition unit acquires the control-result vehicle speed of the vehicle M, associated with each set longitudinal position, based on the longitudinal position of the vehicle M recognized by the vehicle position recognition unit and the vehicle speed information detected by the vehicle speed sensor. The detection value acquisition unit acquires the control-result lateral position of the vehicle M, associated with each set longitudinal position, based on the longitudinal position of the vehicle M and the lateral position of the vehicle M recognized by the vehicle position recognition unit.” See also paragraph 0085: “The traveling control unit performs the autonomous driving control of the vehicle M based on a short-term travel plan generated by the travel plan generation unit. In other words, the traveling control unit performs autonomous driving control based on a short-term travel plan generated from the road environment around the vehicle M, the traveling state of the vehicle M, the position of the vehicle M, and the travel plan.” ] The above citations teach of the control of a vehicle based on results from the vehicle position recognition unit; (i.e. the position of the vehicle.) Figure 3: Illustrates an example travel plan with subsequent target positions. 
where the vehicle further comprises means for measuring an actual behaviour of said vehicle, [See at least paragraph 0033: “In addition, the autonomous driving system recognizes the traveling state of the vehicle M based on the detection result of the devices such as the vehicle speed sensor of the vehicle M. The traveling state includes the vehicle speed of the vehicle M, acceleration of the vehicle M, and yaw rate of the vehicle M.” See also paragraph 0059: “The acceleration sensor is a detection apparatus that detects the acceleration of the vehicle M. The acceleration sensor includes a longitudinal acceleration sensor that detects acceleration in the longitudinal direction of the vehicle M and a lateral acceleration sensor that detects the lateral acceleration of the vehicle M. The acceleration sensor sends the acceleration information on the vehicle M to the ECU.” ] Where the “actual behavior” is described in the applicant’s specification, paragraph [0033]: “In order to measure the actual behaviour, the vehicle (1) comprises means (9) able of making this measurement, such as e.g. for measuring the acceleration and / or velocity of the vehicle (1).”
and a controller comparing the actual behaviour to the expected behaviour when the vehicle reaches within a defined distance to said next position, [See at least Paragraph 0089: “The detection value acquisition unit calculates the vehicle speed of the vehicle associated with a longitudinal position of the vehicle, based on the longitudinal position of the vehicle, recognized by the vehicle position recognition unit, and the vehicle speed information detected by the vehicle speed sensor. Based on the vehicle speed of the vehicle associated with the longitudinal position of the vehicle, the detection value acquisition unit acquires the control-result vehicle speed of the vehicle associated with each set longitudinal position. It should be noted that the control-result vehicle speed of the vehicle, associated with a set longitudinal position, need not be the vehicle speed detected when the longitudinal position of the vehicle coincides with the set longitudinal position. Instead, the detection value acquisition unit may acquire the vehicle speed, which is one of the vehicle speeds of the vehicle detected by the vehicle speed sensor at a regular interval and which is the vehicle speed detected when the longitudinal position of the vehicle is nearest to the set longitudinal position, as the control-result vehicle speed of the vehicle associated with the set longitudinal position.” And paragraph 0094: “As the comparison between the control target value and the control-result detection value, the evaluation value calculation unit may compare the target vehicle speed and the control-result vehicle speed...” ] Where the “actual behavior” is described in the applicant’s specification, paragraph [0033]: “In order to measure the actual behaviour, the vehicle (1) comprises means (9) able of making this measurement, such as e.g. for measuring the acceleration and / or velocity of the vehicle (1).”
where areas on the path to said next position each is associated with an expected behaviour of said vehicle, when the vehicle passes the area, [See at least 0036: “Next, after the autonomous driving control of the vehicle along the target route is started, the autonomous driving system acquires the control-result detection values of the vehicle detected during the autonomous driving control. The autonomous driving system acquires the control-result detection values each associated with a set longitudinal position on the target route. Each control-result detection value is a detection value indicating the result of how the vehicle is controlled by the autonomous driving control. The control-result detection values are acquired each associated with a set longitudinal position on the target route.” And paragraph 0033: “In addition, the autonomous driving system recognizes the traveling state of the vehicle M based on the detection result of the devices such as the vehicle speed sensor of the vehicle M. The traveling state includes the vehicle speed of the vehicle M, acceleration of the vehicle M, and yaw rate of the vehicle M.”]
and where the means measuring the actual behaviour is measured on the vehicle and is independent on the position recognition system except from associating the data to a specific position, [See at least Paragraph 0059: ”The acceleration sensor is a detection apparatus that detects the acceleration of the vehicle M. The acceleration sensor includes a longitudinal acceleration sensor that detects acceleration in the longitudinal direction of the vehicle M and a lateral acceleration sensor that detects the lateral acceleration of the vehicle M. The acceleration sensor sends the acceleration information on the vehicle M to the ECU.” ]
and wherein a safety procedure is activated [0122] “Next, the autonomous driving system determines, via the interruption requirement determination unit, whether it is required to interrupt the autonomous driving control. The interruption requirement determination unit determines whether the interruption of autonomous driving control is required based on the evaluation value of the travel plan and the evaluation threshold. If it is determined that the interruption of autonomous driving control is not required, the autonomous driving system terminates the current interruption requirement determination processing. Conversely, if it is determined that the interruption of autonomous driving control is required, the autonomous driving system proceeds.”
[0123] “the autonomous driving system interrupts autonomous driving control via the traveling control unit and provides the interruption information on the autonomous driving control via the information providing unit. The traveling control unit stops the sending of a command control value to the actuator to interrupt the autonomous driving control...”
if the measured actual behavior of an area differs more from the expected behaviour of said area than specified under a deviation rule. (Where a “deviation rule” is described in the applicant’s specification, paragraph [0032]: “a deviation rule could be anything like a fixed and defined actual difference threshold between the two values...”) [See at least paragraphs 0119-0125 and Figure 6: 
[0119] “The interruption requirement determination processing of the autonomous driving system in this embodiment is described below. FIG. 6 is a flowchart showing the interruption requirement determination processing...” 
[0120] “the autonomous driving system calculates the evaluation value of a travel plan via the evaluation value calculation unit as shown in FIG. 6. The evaluation value calculation unit calculates the evaluation value of the travel plan based on the result of comparison between a control target value in the travel plan, generated by the travel plan generation unit, and a control-result detection value acquired by the detection value acquisition unit. The evaluation value calculation unit calculates the evaluation value of the travel plan based on the difference between the control target value and the control-result detection value at each set longitudinal position.”
[0121] “Next, the autonomous driving system sets an evaluation threshold via the interruption requirement determination unit. The interruption requirement determination unit sets the evaluation threshold based on the position of the vehicle on the map corresponding to the time of calculation of the evaluation value of the travel plan performed by the evaluation value calculation unit.” 
As per Claim 17: Urano teaches all of the limitations of claim 16. Urano further teaches the following;
the controller comprises means to store the data, such as path data, the expected behaviour data and / or the measured actual behaviour data. [See at least paragraph 0009: “An autonomous driving system in an aspect of the present disclosure is an autonomous driving system that performs autonomous driving control of a vehicle. The autonomous driving system includes a map database that stores map information and an electronic control unit. The electronic control unit includes a travel plan generation unit configured to generate a travel plan of the vehicle based on a target route of the vehicle and the map information, the travel plan including a control target value of the vehicle corresponding to a position on the target route, the target route being set in advance, a vehicle position recognition unit configured to recognize a position of the vehicle based on a measurement result of a position measurement unit of the vehicle, a road environment recognition unit configured to recognize a road environment around the vehicle based on a detection result of an external sensor of the vehicle, a traveling state recognition unit configured to recognize a traveling state of the vehicle based on a detection result of an internal sensor of the vehicle, a traveling control unit configured to perform the autonomous driving control of the vehicle based on the travel plan, the position of the vehicle, the road environment around the vehicle, and the traveling state of the vehicle, a detection value acquisition unit configured to acquire a control-result detection value, which is detected during the autonomous driving control of the vehicle, in association with the position on the target route, an evaluation value calculation unit configured to calculate an evaluation value of the travel plan based on a result of comparison between the control target value and the control-result detection value…” ]
As disclosed above Urano teaches of a memory that can store data sets in response to inputs from the sensors. The sensors are disclosed as including an accelerometer which is what the applicant disclosed as being used to measure the “actual behavior.” Please refer to applicant’s specification paragraph 0033: “In order to measure the actual behaviour, the vehicle (1) comprises means (9) able of making this measurement, such as e.g. for measuring the acceleration and / or velocity of the vehicle (1). Such devices are well known in the art e.g. accelerometers of any kind, the data being stored in the data logging means (8) (see fig. 3) as the measured actual behaviour.” 
As per Claim 18: Urano teaches all of the limitations of claim 17. Urano also teaches the following;
the controller comprises a first controller associated to the steering of the vehicle. [See at least paragraph 0065: “…The steering actuator controls the driving of the assist motor, one component of the electric power steering system for controlling the steering torque, according to the control signal received from the ECU. By doing so, the steering actuator controls the steering torque of the vehicle.” ] 
and a second controller including the means to store the expected behaviour for each position and the measured actual behaviour for each position. [See at least paragraph 0077: “The travel plan generation unit 14 generates a travel plan of the vehicle based on the target route that is set by the navigation system and the map information stored in the map database. At the same time the driver performs an operation to start autonomous driving control, the travel plan generation unit 14 starts the generation of a travel plan. This travel plan is a travel plan that is used when the vehicle travels from the current position of the vehicle to the destination that is set in advance. This travel plan is generated based on the map information.” And paragraph 0078: “the travel plan generation unit generates a travel plan by setting the set longitudinal positions on the target route at a predetermined interval (for example, 1 m) and, at the same time, by setting the control target values (for example, target lateral position and the target vehicle speed) for each set longitudinal position. That is, the travel plan includes the control target values corresponding to each set longitudinal position on the target route. The set longitudinal position and the target lateral position may be combined and set as one set of position coordinates. The set longitudinal position and the target lateral position mean the longitudinal position information and the lateral position information that are set as a target in the travel plan.” ]
second controller associated to the safety procedure [See at least paragraphs 0119-0125 and Figure 6; 
[0119] “The interruption requirement determination processing of the autonomous driving system in this embodiment is described below. FIG. 6 is a flowchart showing the interruption requirement determination processing...” 
[0120] “the autonomous driving system calculates the evaluation value of a travel plan via the evaluation value calculation unit 17 as shown in FIG. 6. The evaluation value calculation unit calculates the evaluation value of the travel plan based on the result of comparison between a control target value in the travel plan, generated by the travel plan generation unit, and a control-result detection value acquired by the detection value acquisition unit. The evaluation value calculation unit calculates the evaluation value of the travel plan based on the difference between the control target value and the control-result detection value at each set longitudinal position.”
[0121] “Next, the autonomous driving system sets an evaluation threshold via the interruption requirement determination unit. The interruption requirement determination unit sets the evaluation threshold based on the position of the vehicle on the map corresponding to the time of calculation of the evaluation value of the travel plan performed by the evaluation value calculation unit.” 
[0122] “Next, the autonomous driving system determines, via the interruption requirement determination unit, whether it is required to interrupt the autonomous driving control. The interruption requirement determination unit determines whether the interruption of autonomous driving control is required based on the evaluation value of the travel plan and the evaluation threshold. If it is determined that the interruption of autonomous driving control is not required, the autonomous driving system terminates the current interruption requirement determination processing. Conversely, if it is determined that the interruption of autonomous driving control is required, the autonomous driving system proceeds.”
[0123] “the autonomous driving system interrupts autonomous driving control via the traveling control unit and provides the interruption information on the autonomous driving control via the information providing unit. The traveling control unit stops the sending of a command control value to the actuator to interrupt the autonomous driving control...” ]
As per Claim 19: Urano teaches all of the limitations of claim 18. Urano further teaches the following;
the position recognition system comprises a control part adapted corporate with the first controller [See at least paragraph 0068: “Next, the functional configuration of the ECU is described. The ECU includes a vehicle position recognition unit, a road environment recognition unit, a traveling state recognition unit, a travel plan generation unit, a traveling control unit, a detection value acquisition unit...” and paragraph 0086: “The traveling control unit calculates a command control value based on the short-term travel plan so that the lateral position and the vehicle speed of the vehicle M become equal to the target lateral position and the target vehicle speed in the short-term travel plan at a set longitudinal position. The traveling control unit sends the calculated command control value to the actuator. The traveling control unit controls the output of the actuator (driving force, braking force, steering torque, etc.) using the command control value to perform the autonomous driving control of the vehicle M.” ]
and a safety part adapted to coorporate with the second controller [See at least paragraphs 0119-0125 and Figure 6; 
[0119] “The interruption requirement determination processing of the autonomous driving system in this embodiment is described below. FIG. 6 is a flowchart showing the interruption requirement determination processing...” 
[0120] “the autonomous driving system calculates the evaluation value of a travel plan via the evaluation value calculation unit as shown in FIG. 6. The evaluation value calculation unit calculates the evaluation value of the travel plan based on the result of comparison between a control target value in the travel plan, generated by the travel plan generation unit, and a control-result detection value acquired by the detection value acquisition unit. The evaluation value calculation unit calculates the evaluation value of the travel plan based on the difference between the control target value and the control-result detection value at each set longitudinal position.”
[0121] “Next, the autonomous driving system sets an evaluation threshold via the interruption requirement determination unit. The interruption requirement determination unit sets the evaluation threshold based on the position of the vehicle on the map corresponding to the time of calculation of the evaluation value of the travel plan performed by the evaluation value calculation unit.” 
[0122] “Next, the autonomous driving system determines, via the interruption requirement determination unit, whether it is required to interrupt the autonomous driving control. The interruption requirement determination unit determines whether the interruption of autonomous driving control is required based on the evaluation value of the travel plan and the evaluation threshold. If it is determined that the interruption of autonomous driving control is not required, the autonomous driving system terminates the current interruption requirement determination processing. Conversely, if it is determined that the interruption of autonomous driving control is required, the autonomous driving system proceeds.”
[0123] “the autonomous driving system interrupts autonomous driving control via the traveling control unit and provides the interruption information on the autonomous driving control via the information providing unit. The traveling control unit stops the sending of a command control value to the actuator to interrupt the autonomous driving control...” ]
As per Claim 20: Urano teaches all of the limitations of claim 16. Urano further teaches the following;
the position recognition system comprises a satellite navigation system. [See at least paragraph 0062: “The navigation system, mounted on the vehicle M, sets the target route R on which the vehicle M will travel under autonomous driving control. The navigation system calculates the target route R, from the position of the vehicle M to the destination E, based on the destination that is set in advance, the position of the vehicle M measured by the GPS reception unit, and the map information stored in the map database. The destination E of autonomous driving control is set when an occupant of the vehicle M performs an operation on the input button (or touch panel) provided on the navigation system. The target route R is set by identifying each of the lanes that form the road. The navigation system may set the target route R using a known method. For use when the driver manually drives the vehicle M, the navigation system may have the function to guide the driver along the target route R. The navigation system sends the information on the target route R of the vehicle M to the ECU. The navigation system may have a part of its function performed by the server of a facility, such as the information processing center, that is capable of communicating with the vehicle M. The function of the navigation system may be performed by the ECU.” ]
As per Claim 21: Urano teaches all of the limitations of claim 19. Urano further teaches the following;
each of the said control parts of said position recognition system comprises a satellite navigation system. [See at least paragraph [0068]: “The ECU includes a vehicle position recognition unit, a road environment recognition unit, a traveling state recognition unit, a travel plan generation unit, a traveling control unit, a detection value acquisition unit, an evaluation value calculation unit, an interruption requirement determination unit, and an information providing unit. A part of the functions of the ECU may be performed by a server capable of communicating with the vehicle M. At least one of the travel plan generation unit, detection value acquisition unit, evaluation value calculation unit, and interruption requirement determination unit may be provided in a server capable of communicating with the vehicle M.” and paragraph 0069: “The vehicle position recognition unit recognizes the position of the vehicle M on the map based on the position information received by the GPS reception unit and the map information stored in the map database.” ]
said safety parts of said position recognition system [See at least paragraphs 0119-0125 and Figure 6; 
[0119] “The interruption requirement determination processing of the autonomous driving system in this embodiment is described below. FIG. 6 is a flowchart showing the interruption requirement determination processing...” 
[0120] “the autonomous driving system calculates the evaluation value of a travel plan via the evaluation value calculation unit as shown in FIG. 6. The evaluation value calculation unit calculates the evaluation value of the travel plan based on the result of comparison between a control target value in the travel plan, generated by the travel plan generation unit, and a control-result detection value acquired by the detection value acquisition unit. The evaluation value calculation unit calculates the evaluation value of the travel plan based on the difference between the control target value and the control-result detection value at each set longitudinal position.”
[0121] “Next, the autonomous driving system sets an evaluation threshold via the interruption requirement determination unit. The interruption requirement determination unit sets the evaluation threshold based on the position of the vehicle on the map corresponding to the time of calculation of the evaluation value of the travel plan performed by the evaluation value calculation unit.” 
[0122] “Next, the autonomous driving system determines, via the interruption requirement determination unit, whether it is required to interrupt the autonomous driving control. The interruption requirement determination unit determines whether the interruption of autonomous driving control is required based on the evaluation value of the travel plan and the evaluation threshold. If it is determined that the interruption of autonomous driving control is not required, the autonomous driving system terminates the current interruption requirement determination processing. Conversely, if it is determined that the interruption of autonomous driving control is required, the autonomous driving system proceeds.”
[0123] “the autonomous driving system interrupts autonomous driving control via the traveling control unit and provides the interruption information on the autonomous driving control via the information providing unit. The traveling control unit stops the sending of a command control value to the actuator to interrupt the autonomous driving control...” ]
As per Claim 22: Urano teaches all of the limitations of claim 16. Urano further teaches the following;
the expected behaviour includes an acceleration and / or velocity. [See at least paragraph 0033: “In addition, the autonomous driving system recognizes the traveling state of the vehicle M based on the detection result of the devices such as the vehicle speed sensor of the vehicle M. The traveling state includes the vehicle speed of the vehicle M, acceleration of the vehicle M, and yaw rate of the vehicle M.” See also paragraph 0059: “The acceleration sensor is a detection apparatus that detects the acceleration of the vehicle M. The acceleration sensor includes a longitudinal acceleration sensor that detects acceleration in the longitudinal direction of the vehicle M and a lateral acceleration sensor that detects the lateral acceleration of the vehicle M. The acceleration sensor sends the acceleration information on the vehicle M to the ECU.” ]
As per Claim 23: Urano teaches all of the limitations of claim 20. Urano further teaches the following;
the expected behaviour further includes a direction. [See at least paragraph 0033: “In addition, the autonomous driving system recognizes the traveling state of the vehicle M based on the detection result of the devices such as the vehicle speed sensor of the vehicle M. The traveling state includes the vehicle speed of the vehicle M, acceleration of the vehicle M, and yaw rate of the vehicle M.” See also paragraph 0059: “The acceleration sensor is a detection apparatus that detects the acceleration of the vehicle M. The acceleration sensor includes a longitudinal acceleration sensor that detects acceleration in the longitudinal direction of the vehicle M and a lateral acceleration sensor that detects the lateral acceleration of the vehicle M. The acceleration sensor sends the acceleration information on the vehicle M to the ECU.” ]
As per Claim 24: Urano teaches all of the limitations of claim 22. Urano further teaches the following;
the vehicle comprises means for measuring the acceleration and / or velocity of the vehicle, [See paragraph 0033: “In addition, the autonomous driving system recognizes the traveling state of the vehicle based on the detection result of the devices such as the vehicle speed sensor of the vehicle M. The traveling state includes the vehicle speed of the vehicle M, acceleration of the vehicle…”  ]
the data being stored in the means as the measured actual behaviour. [See at least paragraph 0077: “The travel plan generation unit 14 generates a travel plan of the vehicle based on the target route that is set by the navigation system and the map information stored in the map database. At the same time the driver performs an operation to start autonomous driving control, the travel plan generation unit 14 starts the generation of a travel plan. This travel plan is a travel plan that is used when the vehicle travels from the current position of the vehicle to the destination that is set in advance. This travel plan is generated based on the map information.” And paragraph 0078: “the travel plan generation unit generates a travel plan by setting the set longitudinal positions on the target route at a predetermined interval (for example, 1 m) and, at the same time, by setting the control target values (for example, target lateral position and the target vehicle speed) for each set longitudinal position. That is, the travel plan includes the control target values corresponding to each set longitudinal position on the target route. The set longitudinal position and the target lateral position may be combined and set as one set of position coordinates. The set longitudinal position and the target lateral position mean the longitudinal position information and the lateral position information that are set as a target in the travel plan.” ]
As disclosed above Urano teaches of measuring of acceleration and velocity. The sensors are disclosed as including an accelerometer which is what the applicant disclosed as being used to measure the “actual behavior.” Please refer to applicant’s specification paragraph 0033: “In order to measure the actual behaviour, the vehicle (1) comprises means (9) able of making this measurement, such as e.g. for measuring the acceleration and / or velocity of the vehicle (1). Such devices are well known in the art e.g. accelerometers of any kind, the data being stored in the data logging means (8) (see fig. 3) as the measured actual behaviour.” 
As per Claim 25: Urano teaches the following;
A method to control the vehicle through a position recognition system including: [See at least Paragraph 0117: “the autonomous driving system acquires a control-result detection value via the detection value acquisition unit as shown in FIG. 5. The detection value acquisition unit acquires the control-result detection value in association with a set longitudinal position on the target route R. The detection value acquisition unit acquires the control-result vehicle speed of the vehicle M, associated with each set longitudinal position, based on the longitudinal position of the vehicle M recognized by the vehicle position recognition unit and the vehicle speed information detected by the vehicle speed sensor. The detection value acquisition unit acquires the control-result lateral position of the vehicle M, associated with each set longitudinal position, based on the longitudinal position of the vehicle M and the lateral position of the vehicle M recognized by the vehicle position recognition unit.” See also paragraph 0085: “The traveling control unit performs the autonomous driving control of the vehicle M based on a short-term travel plan generated by the travel plan generation unit. In other words, the traveling control unit performs autonomous driving control based on a short-term travel plan generated from the road environment around the vehicle M, the traveling state of the vehicle M, the position of the vehicle M, and the travel plan.” ] The above citations teach of the control of a vehicle based on results from the vehicle position recognition unit; (i.e. the position of the vehicle.) 
where said expected behaviour is associated with a defined path, [See at least Paragraph 0117: “the autonomous driving system acquires a control-result detection value via the detection value acquisition unit as shown in FIG. 5. The detection value acquisition unit acquires the control-result detection value in association with a set longitudinal position on the target route R. The detection value acquisition unit acquires the control-result vehicle speed of the vehicle M, associated with each set longitudinal position, based on the longitudinal position of the vehicle M recognized by the vehicle position recognition unit and the vehicle speed information detected by the vehicle speed sensor. The detection value acquisition unit acquires the control-result lateral position of the vehicle M, associated with each set longitudinal position, based on the longitudinal position of the vehicle M and the lateral position of the vehicle M recognized by the vehicle position recognition unit.” ]
 a step of controlling the vehicle according to a path from a position to a next position through said position recognition system. [See at least paragraph 0036: “Next, after the autonomous driving control of the vehicle M along the target route R is started, the autonomous driving system acquires the control-result detection values of the vehicle M detected during the autonomous driving control. The autonomous driving system acquires the control-result detection values each associated with a set longitudinal position on the target route R. Each control-result detection value is a detection value indicating the result of how the vehicle M is controlled by the autonomous driving control. The control-result detection values are acquired each associated with a set longitudinal position on the target route R.” ]
step of associating for the movement of the vehicle from said position to said next position to said defined expected behavior vehicle for the movement, [ See paragraph 0036: “after the autonomous driving control of the vehicle M along the target route R is started, the autonomous driving system acquires the control-result detection values of the vehicle M detected during the autonomous driving control. The autonomous driving system acquires the control-result detection values each associated with a set longitudinal position on the target route R.” See also paragraph 0037: “A control-result detection value includes the control-result lateral position of the vehicle M and the control-result vehicle speed of the vehicle M.” ]
a step of measuring the actual behavior of said vehicle by means measuring the actual behavior on the vehicle and being independent on the position recognition system except from associating the data to a specific position, [See at least Paragraph 0059: ”The acceleration sensor is a detection apparatus that detects the acceleration of the vehicle M. The acceleration sensor includes a longitudinal acceleration sensor that detects acceleration in the longitudinal direction of the vehicle M and a lateral acceleration sensor that detects the lateral acceleration of the vehicle M. The acceleration sensor sends the acceleration information on the vehicle M to the ECU.” ]
step for each position to compare the actual behavior to the expected behavior, [ See at least paragraph 0094: “As the comparison between the control target value and the control-result detection value, the evaluation value calculation unit may compare the target vehicle speed and the control-result vehicle speed...” ]
a step where, if the actual measured behavior differs more than specified under a deviation rule from the expected behavior, then a safety procedure is activated. [See at least paragraphs 0119-0125 and Figure 6; 
[0119] “The interruption requirement determination processing of the autonomous driving system in this embodiment is described below. FIG. 6 is a flowchart showing the interruption requirement determination processing...” 
[0120] “... The evaluation value calculation unit calculates the evaluation value of the travel plan based on the result of comparison between a control target value in the travel plan, generated by the travel plan generation unit, and a control-result detection value acquired by the detection value acquisition unit. The evaluation value calculation unit calculates the evaluation value of the travel plan based on the difference between the control target value and the control-result detection value at each set longitudinal position.”
[0121] “Next, the autonomous driving system sets an evaluation threshold via the interruption requirement determination unit. The interruption requirement determination unit sets the evaluation threshold based on the position of the vehicle on the map corresponding to the time of calculation of the evaluation value of the travel plan performed by the evaluation value calculation unit.” 
[0122] “Next, the autonomous driving system determines, via the interruption requirement determination unit, whether it is required to interrupt the autonomous driving control. The interruption requirement determination unit determines whether the interruption of autonomous driving control is required based on the evaluation value of the travel plan and the evaluation threshold. If it is determined that the interruption of autonomous driving control is not required, the autonomous driving system terminates the current interruption requirement determination processing. Conversely, if it is determined that the interruption of autonomous driving control is required, the autonomous driving system proceeds.”
[0123] “the autonomous driving system interrupts autonomous driving control via the traveling control unit and provides the interruption information on the autonomous driving control via the information providing unit. The traveling control unit stops the sending of a command control value to the actuator to interrupt the autonomous driving control...” ]
a step being to define an expected behaviour the vehicle according to a movement on a surface within a given border,  [See at least figure 3 and paragraph 0084: “The generation of a short-term travel plan is described more specifically with reference to FIG. 3. When the vehicle travels to a point where the set longitudinal positions G1-G4 are included in the detection range of the external sensor, the travel plan generation unit generates a short-term travel plan that includes the short-term control target values corresponding to the set longitudinal positions G1-G4. The travel plan generation unit generates a short-term travel plan that causes the vehicle to travel in the center of the traveling lane in the lane width direction. Based on the road environment amount the vehicle, the travel plan generation unit generates a short-term travel plan that causes the vehicle to travel at a position at an equal distance from the actual white lines Wa and Wb. In this case, the short-term target lateral positions in the short-term travel plan corresponding to the set longitudinal positions G1-G4 are set respectively at the same positions as those of the control-result lateral positions Pw1-Pw4.”] Urano teaches from the citation above a vehicle traveling on a lane, in the center lane position between the bordering white lanes on either side of the vehicle.
As per Claim 26: Urano teaches all of the limitations of claim 17. Urano further teaches the following;
the position recognition system comprises a satellite navigation system. [See at least paragraph 0062: “The navigation system, mounted on the vehicle M, sets the target route R on which the vehicle M will travel under autonomous driving control. The navigation system calculates the target route R, from the position of the vehicle M to the destination E, based on the destination that is set in advance, the position of the vehicle M measured by the GPS reception unit, and the map information stored in the map database. The destination E of autonomous driving control is set when an occupant of the vehicle M performs an operation on the input button (or touch panel) provided on the navigation system. The target route R is set by identifying each of the lanes that form the road. The navigation system may set the target route R using a known method. For use when the driver manually drives the vehicle M, the navigation system may have the function to guide the driver along the target route R. The navigation system sends the information on the target route R of the vehicle M to the ECU. The navigation system may have a part of its function performed by the server of a facility, such as the information processing center, that is capable of communicating with the vehicle M. The function of the navigation system may be performed by the ECU.” ]
As per Claim 27: Urano teaches all of the limitations of claim 18. Urano further teaches the following;
the position recognition system comprises a satellite navigation system. [See at least paragraph 0062: “[0062] The navigation system, mounted on the vehicle M, sets the target route R on which the vehicle M will travel under autonomous driving control. The navigation system calculates the target route R, from the position of the vehicle M to the destination E, based on the destination that is set in advance, the position of the vehicle M measured by the GPS reception unit, and the map information stored in the map database. The destination E of autonomous driving control is set when an occupant of the vehicle M performs an operation on the input button (or touch panel) provided on the navigation system. The target route R is set by identifying each of the lanes that form the road. The navigation system may set the target route R using a known method. For use when the driver manually drives the vehicle M, the navigation system may have the function to guide the driver along the target route R. The navigation system sends the information on the target route R of the vehicle M to the ECU. The navigation system may have a part of its function performed by the server of a facility, such as the information processing center, that is capable of communicating with the vehicle M. The function of the navigation system may be performed by the ECU.” ]
As per Claim 28: Urano teaches all of the limitations of claim 19. Urano further teaches the following;
the position recognition system comprises a satellite navigation system. [See at least paragraph 0062: “[0062] The navigation system, mounted on the vehicle M, sets the target route R on which the vehicle M will travel under autonomous driving control. The navigation system calculates the target route R, from the position of the vehicle M to the destination E, based on the destination that is set in advance, the position of the vehicle M measured by the GPS reception unit, and the map information stored in the map database. The destination E of autonomous driving control is set when an occupant of the vehicle M performs an operation on the input button (or touch panel) provided on the navigation system. The target route R is set by identifying each of the lanes that form the road. The navigation system may set the target route R using a known method. For use when the driver manually drives the vehicle M, the navigation system may have the function to guide the driver along the target route R. The navigation system sends the information on the target route R of the vehicle M to the ECU. The navigation system may have a part of its function performed by the server of a facility, such as the information processing center, that is capable of communicating with the vehicle M. The function of the navigation system may be performed by the ECU.” ]
As per Claim 29: Urano teaches all of the limitations of claim 20. Urano further teaches the following;
each of the said control parts of said position recognition system comprises a satellite navigation system. [See at least paragraph [0068]: “The ECU includes a vehicle position recognition unit, a road environment recognition unit, a traveling state recognition unit, a travel plan generation unit, a traveling control unit, a detection value acquisition unit, an evaluation value calculation unit, an interruption requirement determination unit, and an information providing unit. A part of the functions of the ECU may be performed by a server capable of communicating with the vehicle M. At least one of the travel plan generation unit, detection value acquisition unit, evaluation value calculation unit, and interruption requirement determination unit may be provided in a server capable of communicating with the vehicle M.” and paragraph 0069: “The vehicle position recognition unit recognizes the position of the vehicle M on the map based on the position information received by the GPS reception unit and the map information stored in the map database.” ]
said safety parts of said position recognition system [See at least paragraphs 0119-0125 and Figure 6; 
[0119] “The interruption requirement determination processing of the autonomous driving system in this embodiment is described below. FIG. 6 is a flowchart showing the interruption requirement determination processing...” 
[0120] “the autonomous driving system calculates the evaluation value of a travel plan via the evaluation value calculation unit as shown in FIG. 6. The evaluation value calculation unit calculates the evaluation value of the travel plan based on the result of comparison between a control target value in the travel plan, generated by the travel plan generation unit, and a control-result detection value acquired by the detection value acquisition unit. The evaluation value calculation unit calculates the evaluation value of the travel plan based on the difference between the control target value and the control-result detection value at each set longitudinal position.”
[0121] “Next, the autonomous driving system sets an evaluation threshold via the interruption requirement determination unit. The interruption requirement determination unit sets the evaluation threshold based on the position of the vehicle on the map corresponding to the time of calculation of the evaluation value of the travel plan performed by the evaluation value calculation unit.” 
[0122] “Next, the autonomous driving system determines, via the interruption requirement determination unit, whether it is required to interrupt the autonomous driving control. The interruption requirement determination unit determines whether the interruption of autonomous driving control is required based on the evaluation value of the travel plan and the evaluation threshold. If it is determined that the interruption of autonomous driving control is not required, the autonomous driving system terminates the current interruption requirement determination processing. Conversely, if it is determined that the interruption of autonomous driving control is required, the autonomous driving system proceeds.”
[0123] “the autonomous driving system interrupts autonomous driving control via the traveling control unit and provides the interruption information on the autonomous driving control via the information providing unit. The traveling control unit stops the sending of a command control value to the actuator to interrupt the autonomous driving control...” ]
As per Claim 30: Urano teaches all of the limitations of claim 17. Urano further teaches the following;
the expected behaviour includes an acceleration and / or velocity. [See at least paragraph 0033: “In addition, the autonomous driving system recognizes the traveling state of the vehicle M based on the detection result of the devices such as the vehicle speed sensor of the vehicle M. The traveling state includes the vehicle speed of the vehicle M, acceleration of the vehicle M, and yaw rate of the vehicle M.” See also paragraph 0059: “The acceleration sensor is a detection apparatus that detects the acceleration of the vehicle M. The acceleration sensor includes a longitudinal acceleration sensor that detects acceleration in the longitudinal direction of the vehicle M and a lateral acceleration sensor that detects the lateral acceleration of the vehicle M. The acceleration sensor sends the acceleration information on the vehicle M to the ECU.” ]
As per Claim 31: Urano teaches all of the limitations of claim 18. Urano further teaches the following;
the expected behaviour includes an acceleration and / or velocity. [See at least paragraph 0033: “In addition, the autonomous driving system recognizes the traveling state of the vehicle M based on the detection result of the devices such as the vehicle speed sensor of the vehicle M. The traveling state includes the vehicle speed of the vehicle M, acceleration of the vehicle M, and yaw rate of the vehicle M.” See also paragraph 0059: “The acceleration sensor is a detection apparatus that detects the acceleration of the vehicle M. The acceleration sensor includes a longitudinal acceleration sensor that detects acceleration in the longitudinal direction of the vehicle M and a lateral acceleration sensor that detects the lateral acceleration of the vehicle M. The acceleration sensor sends the acceleration information on the vehicle M to the ECU.” ]
As per Claim 32: Urano teaches all of the limitations of claim 19. Urano further teaches the following;
the expected behaviour includes an acceleration and / or velocity. [See at least paragraph 0033: “In addition, the autonomous driving system recognizes the traveling state of the vehicle M based on the detection result of the devices such as the vehicle speed sensor of the vehicle M. The traveling state includes the vehicle speed of the vehicle M, acceleration of the vehicle M, and yaw rate of the vehicle M.” See also paragraph 0059: “The acceleration sensor is a detection apparatus that detects the acceleration of the vehicle M. The acceleration sensor includes a longitudinal acceleration sensor that detects acceleration in the longitudinal direction of the vehicle M and a lateral acceleration sensor that detects the lateral acceleration of the vehicle M. The acceleration sensor sends the acceleration information on the vehicle M to the ECU.” ]
As per Claim 33: Urano teaches all of the limitations of claim 20. Urano further teaches the following;
the expected behaviour includes an acceleration and / or velocity. [See at least paragraph 0033: “In addition, the autonomous driving system recognizes the traveling state of the vehicle M based on the detection result of the devices such as the vehicle speed sensor of the vehicle M. The traveling state includes the vehicle speed of the vehicle M, acceleration of the vehicle M, and yaw rate of the vehicle M.” See also paragraph 0059: “The acceleration sensor is a detection apparatus that detects the acceleration of the vehicle M. The acceleration sensor includes a longitudinal acceleration sensor that detects acceleration in the longitudinal direction of the vehicle M and a lateral acceleration sensor that detects the lateral acceleration of the vehicle M. The acceleration sensor sends the acceleration information on the vehicle M to the ECU.” ]
As per Claim 34: Urano teaches all of the limitations of claim 21. Urano further teaches the following;
the expected behaviour includes an acceleration and / or velocity. [See at least paragraph 0033: “In addition, the autonomous driving system recognizes the traveling state of the vehicle M based on the detection result of the devices such as the vehicle speed sensor of the vehicle M. The traveling state includes the vehicle speed of the vehicle M, acceleration of the vehicle M, and yaw rate of the vehicle M.” See also paragraph 0059: “The acceleration sensor is a detection apparatus that detects the acceleration of the vehicle M. The acceleration sensor includes a longitudinal acceleration sensor that detects acceleration in the longitudinal direction of the vehicle M and a lateral acceleration sensor that detects the lateral acceleration of the vehicle M. The acceleration sensor sends the acceleration information on the vehicle M to the ECU.” ]
As per Claim 35: Urano teaches all of the limitations of claim 23. Urano further teaches the following;
the vehicle comprises means for measuring the acceleration and / or velocity of the vehicle, [See paragraph 0033: “In addition, the autonomous driving system recognizes the traveling state of the vehicle based on the detection result of the devices such as the vehicle speed sensor of the vehicle M. The traveling state includes the vehicle speed of the vehicle M, acceleration of the vehicle…”  ]
the data being stored in the means as the measured actual behaviour. [See at least paragraph 0077: “The travel plan generation unit 14 generates a travel plan of the vehicle based on the target route that is set by the navigation system and the map information stored in the map database. At the same time the driver performs an operation to start autonomous driving control, the travel plan generation unit 14 starts the generation of a travel plan. This travel plan is a travel plan that is used when the vehicle travels from the current position of the vehicle to the destination that is set in advance. This travel plan is generated based on the map information.” And paragraph 0078: “the travel plan generation unit generates a travel plan by setting the set longitudinal positions on the target route at a predetermined interval (for example, 1 m) and, at the same time, by setting the control target values (for example, target lateral position and the target vehicle speed) for each set longitudinal position. That is, the travel plan includes the control target values corresponding to each set longitudinal position on the target route. The set longitudinal position and the target lateral position may be combined and set as one set of position coordinates. The set longitudinal position and the target lateral position mean the longitudinal position information and the lateral position information that are set as a target in the travel plan.” ]
As disclosed above Urano teaches of measuring of acceleration and velocity. The sensors are disclosed as including an accelerometer which is what the applicant disclosed as being used to measure the “actual behavior.” Please refer to applicant’s specification paragraph 0033: “In order to measure the actual behaviour, the vehicle (1) comprises means (9) able of making this measurement, such as e.g. for measuring the acceleration and / or velocity of the vehicle (1). Such devices are well known in the art e.g. accelerometers of any kind, the data being stored in the data logging means (8) (see fig. 3) as the measured actual behaviour.” 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ALEXANDER PARASIDIS whose telephone number is (571)272-7458.  The examiner can normally be reached on Mon. - Fri. (7:30 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.P/Examiner, Art Unit 3669       

/ADAM R MOTT/Primary Examiner, Art Unit 3669